Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 11/06/20, 06/26/20, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 06/26/20.  These drawings are objected because some elements in the specification are not described clearly in drawings.  For example, pupil mask 116 is not in the drawings.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.        Claims 1-2, 11-12, and current specification disclosed “a computing system”.  However, there is no definition/explanation in the specification for the term “a computing system”.   The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
          If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
                For the purpose of examination, the wording “a computing system” is interpreted in view of the objections/rejections indicated above as follow: any processor, computer, server, circuit.  
                Appropriate correction is required. 

CLAIM INTERPRETATION
5.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a computing system configured to … receive determine …” in claims 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
8.          A review of the specification shows that nowhere in the current specification discloses the above terms, and there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
                Appropriate correction is required. 

Claim Rejections - 35 USC § 103
9.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

11.          Claim(s) 1, 4-8, 11-13, 15, 18, 19, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Coene et al. (Pub. No. 2013/0010306) in view of Kusunose et al. (U.S. Pub. No. 2015/0204729). Hereafter “Coene” and “Kusunose”.
            Regarding Claim(s) 1, 15, 21, Coene teaches 
            an illumination source configured to generate a first amount of illumination light directed to a measurement spot on a surface of a specimen, (figure 4, an illumination source 2, a measurement spot on a surface of substrate 30);
            a collection objective configured to collect a first amount of collected light from the measurement spot on the surface of the specimen in response to the first amount of illumination light, (figure 4, a collection objective 15, a measurement spot on a surface of substrate 30), the first amount of collected light including dark field scattering light within a collection pupil of the collection objective, (detector 18 collected dark field scattering light within a collection pupil of the collection lense 15);
           one or more mask elements in a first configuration located at or near a pupil plane of the collection objective, a pupil plane conjugate to the pupil plane of the collection objective, or any combination thereof, (figure 1, mask MA is near a pupil plane of lens system PL/PS), the one or more mask elements in the first configuration block a first portion of the first amount of collected light and transmit a second portion of the first amount of collected light, (it is inherent that any mask must block a first portion of collected light and transmit a second portion of collected light), the second portion of the first amount of collected light selected by the one or more mask elements in the first configuration from at least two spatially distinct locations in the collection pupil, (the following figure 1, two spatially distinct locations in the collection pupil are points E and F);
               an imaging detector having a photosensitive surface located at or near a field plane conjugate to the surface of the specimen, (figure 4, detector 18 located at or near a field plane conjugate to the surface of the wafer W), and
               a computing system configured to:
               receive an output signal indicative of the first interference pattern; and
              determine a first phase difference between the transmitted light selected by the one or more mask elements in the first configuration from a first location of the at least two spatially distinct locations and the transmitted light selected by the one or more mask elements in the first configuration from a second location of the at least two spatially distinct locations from the first interference pattern, ([0009-0014, 0046, 0147, 0158]).
             However, Coene does not teach the imaging detector configured to detect a first interference pattern formed by the portion of the collected light at or near the field plane.  Kusunose teaches the imaging detector configured to detect a first interference pattern formed by the portion of the collected light at or near the field plane, ([0098]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Coene by having the imaging detector configured to detect a first interference pattern in order to monitor pattern interference images, ([0098]).  

            Regarding Claim(s) 4, 18, Coene teaches all the limitations of claims 1 and 15 as stated above except for the determining of the first phase difference involves a Fast Fourier Transform (FFT) analysis.  Kusunose teaches the determining of the first phase difference involves a Fast Fourier Transform (FFT) analysis ([0009, 0096, 0097, 0100]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Coene by determining of the first phase difference involves a Fast Fourier Transform in order to have high resolution measurement of the phase difference achieved without the complicate calculation process, ([0009, 0096, 0097, 0100]).

            Regarding Claim(s) 5, 19, Coene teaches determining of the first phase difference involves an iterative fit of a physical model of the measurement to the first interference pattern, ([0009-0014]).
Regarding Claim 6, although Coene does not teaches selection of spatially distinct locations in the collection pupil spans a range of NA from 0.1 to 0.9, this range or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate range for the distinct locations in the collection pupil for the benefit of well operated inspection system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular range is anything more than one of numerous range a person of ordinary skill in the art would find obvious for the purpose of providing support.  
[AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow]
    PNG
    media_image1.png
    458
    474
    media_image1.png
    Greyscale



            Regarding Claim(s) 7, Coene teaches the first location of the at least two spatially distinct locations in the collection pupil and the second location of the at least two spatially distinct locations in the collection pupil are symmetrically located about a center of the collection pupil, (above figure 1, first location E, second location F).

Regarding Claim 8, although Coene does not teaches a size of a first aperture opening formed by the one or more mask elements in the first configuration at the first location of the at least two spatially distinct locations in the collection pupil is in a range from 0.01NA to 0.3NA and a size of a second aperture opening formed by the one or more mask elements in the first configuration at the the-second location of the at least two spatially distinct locations in the collection pupil is in a range from 0.01NA to 0.3NA, this range or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate aperture opening for the benefit of well operated inspection system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular range is anything more than one of numerous range a person of ordinary skill in the art would find obvious for the purpose of providing support.  

              Regarding Claims 11, 12, Coene teaches all the limitations of claim 1 as stated above except for the first/second actuator moves the first/second mask element to a first/second desired position in response to a first/second control command communicated from the computing system.  Kusunose teaches actuator moves the mask element to a desired position in response to a control command communicated from the computing system, ([0028]. It is inherent that each mask must has its own actuator for moving).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Coene by having actuator in order to move the mask, (Kusunose, [0028]). 

Regarding Claim 13, although Coene does not teaches the collection objective having a Numerical Aperture (NA) spanning at least a range from 0.1 NA to 0.99 NA, this range or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate range for Numerical Aperture for the benefit of well operated inspection system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular range is anything more than one of numerous range a person of ordinary skill in the art would find obvious for the purpose of providing support.  

12.          Claim(s) 14, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Coene et al. (Pub. No. 2013/0010306) in view of Kusunose et al. (U.S. Pub. No. 2015/0204729), further in view of Takizawa et al. (U.S. Pat. No. 7,643,157). Hereafter “Coene”, “Kusunose”, “Takizawa”.
              Regarding Claims 14, 20, Coene teaches all the limitations of claims 1 and 15 as stated above except for determine a difference between the first phase difference and a known value of phase difference associated with the specimen; and store the difference value in a memory as a correction factor applicable to subsequent phase difference measurements performed by the system using the one or more mask elements in the first configuration.  Takizawa teaches determine a difference between the first phase difference and a known value of phase difference associated with the specimen; and store the difference value in a memory as a correction factor applicable to subsequent phase difference measurements performed by the system, (claim 8).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Coene by determine a difference between the phase difference and store the difference value in a memory in order to correctly measure a phase shift amount of a phase shifter, (Takizawa, abstract).

Allowable Subject Matter
13.          Claims 2-3, 9-10, 16-17, 22, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 2, 9, 10, 16, 22. 
15.          As claims 2, 16, 22, the prior art of record taken alone or in combination, fails to disclose or render obvious a system/method comprising one or more mask elements in a first configuration located at or near a pupil plane of the collection objective, a pupil plane conjugate to the pupil plane of the collection objective, or any combination thereof, the one or more mask elements in the first configuration block a first portion of the first amount of collected light and transmit a second portion of the first amount of collected light, the second portion of the first amount of collected light selected by the one or more mask elements in the first configuration from at least two spatially distinct locations in the collection pupil; determine a first phase difference between the transmitted light selected by the one or more mask elements in the first configuration from a first location of the at least two spatially distinct locations and the transmitted light selected by the one or more mask elements in the first configuration from a second location of the at least two spatially distinct locations from the first interference pattern, and further comprising to collect a second amount of collected light from the measurement spot on the surface of the specimen in response to the second amount of illumination light, the second amount of collected light including dark field scattering light within the collection pupil of the collection objective, wherein the one or more mask elements in the second configuration block a first portion of the second amount of collected light and transmit a second portion of the second amount of collected light, the second portion of the second amount of collected light selected by the one or more mask elements in the second configuration from at least two spatially distinct locations in the collection pupil, wherein at least one of the at least two spatially distinct locations selected by the one or more mask elements in the second configuration is different from at least one of the at least two spatially distinct locations selected by the one or more mask elements in the first configuration, wherein the imaging detector is further configured to detect a second interference pattern formed by the second portion of the second amount of collected light; and wherein the computing system is further configured to: receive an output signal indicative of the second interference pattern; determine a second phase difference between the transmitted light selected by the one or more mask elements in the second configuration from a first location of the at least two spatially distinct locations and the transmitted light selected by the one or more mask elements in the second configuration from a second location of the at least two spatially distinct locations from the second interference pattern; and classify a defect located at the measurement spot based on the first and second phase differences; in combination with the rest of the limitations of claims 1 and 2, or claims 15 and 16, or claims 21 and 22.
16.          As claims 9, the prior art of record taken alone or in combination, fails to disclose or render obvious a system comprising one or more mask elements in a first configuration located at or near a pupil plane of the collection objective, a pupil plane conjugate to the pupil plane of the collection objective, or any combination thereof, the one or more mask elements in the first configuration block a first portion of the first amount of collected light and transmit a second portion of the first amount of collected light, the second portion of the first amount of collected light selected by the one or more mask elements in the first configuration from at least two spatially distinct locations in the collection pupil; determine a first phase difference between the transmitted light selected by the one or more mask elements in the first configuration from a first location of the at least two spatially distinct locations and the transmitted light selected by the one or more mask elements in the first configuration from a second location of the at least two spatially distinct locations from the first interference pattern, wherein a size of a first aperture opening formed by the one or more mask elements in the first configuration at the first location of the at least two spatially distinct locations in the collection pupil is in a range from 0.01NA to 0.3NA and a size of a second aperture opening formed by the one or more mask elements in the first configuration at the the-second location of the at least two spatially distinct locations in the collection pupil is in a range from 0.01NA to 0.3NA, wherein the size of the first aperture opening is different from the size of the second aperture opening; in combination with the rest of the limitations of claims 1, 8 and 9.
17.          As claims 10, the prior art of record taken alone or in combination, fails to disclose or render obvious a system comprising one or more mask elements in a first configuration located at or near a pupil plane of the collection objective, a pupil plane conjugate to the pupil plane of the collection objective, or any combination thereof, the one or more mask elements in the first configuration block a first portion of the first amount of collected light and transmit a second portion of the first amount of collected light, the second portion of the first amount of collected light selected by the one or more mask elements in the first configuration from at least two spatially distinct locations in the collection pupil; determine a first phase difference between the transmitted light selected by the one or more mask elements in the first configuration from a first location of the at least two spatially distinct locations and the transmitted light selected by the one or more mask elements in the first configuration from a second location of the at least two spatially distinct locations from the first interference pattern, wherein a size of a first aperture opening formed by the one or more mask elements in the first configuration at the first location of the at least two spatially distinct locations in the collection pupil is in a range from 0.01NA to 0.3NA and a size of a second aperture opening formed by the one or more mask elements in the first configuration at the the-second location of the at least two spatially distinct locations in the collection pupil is in a range from 0.01NA to 0.3NA, a neutral density filter disposed in an optical path of the transmitted light selected by the one or more mask elements in the first configuration at or near the first location where the first aperture opening is formed by the one or more mask elements; in combination with the  rest  of the limitations of claims 1, 8 and 10.
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
May 14, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877